internal_revenue_service number release date index number ------------------------------------------- -------------------------- ------------------------ attn ----------------------------------- ein ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc ita b01 plr-105895-09 date date ty ------- legend taxpayer ------------------------------------------- corporation ----------------------- firm a ------------------- firm b ---------------------------------------- firm c -------------------------- date ----------------------- year ------- dollar_figurey ------------------- dollar_figurez ------------------- dear ------------------ this letter responds to a letter_ruling request dated date submitted by taxpayer taxpayer requests an extension of time under of the income_tax regulations to complete the documentation of success-based fees required under sec_1 a -5 f thereby excluding the fees from the definition of amounts paid to facilitate a transaction under sec_1_263_a_-5 taxpayer was acquired by corporation in a taxable stock acquisition on date the transaction resulted in taxpayer becoming a member of a consolidated_group in which plr-105895-09 corporation is the common parent this further resulted in taxpayer having a short taxable_year ending on date in connection with taxpayer’s acquisition by corporation taxpayer paid success based fees to firm a and firm b upon consummation of the transaction between taxpayer and corporation firm a was paid dollar_figurey and firm b was paid dollar_figurez shortly after the transaction was completed the cfo of taxpayer directed the controller of taxpayer to prepare a request for extension of time to file its federal return for the short taxable_year the cfo did not supervise the controller’s preparation of the extension request controller left taxpayer’s organization in june of year and it was discovered by firm c in october of year that an extension was not filed by controller before his departure as a result taxpayer did not make the election under sec_1_263_a_-5 by the due_date of its federal tax_return for the year short taxable_year as a general_rule sec_263 of the internal_revenue_code and sec_1_263_a_-5 require capitalization of amounts paid to facilitate certain acquisition transactions the amounts required to be capitalized generally include amounts paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 however there is an exception to this requirement for certain success-based fees sec_1 a -5 f this exception provides an amount_paid that is contingent on the successful closing of a transaction described in paragraph a of this section is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes id sec_301_9100-1 through set forth the standards the commissioner uses in determining whether to grant an extension of time to make an election sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 a regulatory election means an election whose due_date is prescribed by inter alia a regulation published in the federal_register sec_301_9100-1 generally provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time to make a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 plr-105895-09 sec_301_9100-2 provides automatic extensions of time in certain circumstances not applicable in this case sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the documentation required by sec_1 a -5 f is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer a reasonable extension of time provided that taxpayer satisfies the requirements set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the requirements of sec_301_9100-3 we further conclude that taxpayer's request for an extension of time to complete the documentation is a reasonable extension of time under sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the correct due_date of taxpayer's return or the deductibility of the success-based fees including whether taxpayer's documentation is adequate for purposes of sec_1 a -5 f the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-105895-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours john p moriarty chief branch office of associate chief_counsel income_tax and accounting
